Citation Nr: 0023151	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a low back injury with nondisplaced fracture, 
transverse process L1.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

When this case was previously before the Board, in May 1999, 
the issue on appeal was entitlement to an evaluation in 
excess of 10 percent for residuals of a low back injury.  At 
that time, the Board remanded the case for additional 
development to include affording the veteran a VA orthopedic 
examination.  Thereafter, the RO accomplished the additional 
development and, upon consideration of the VA examination 
report, assigned an increased rating of 20 percent for the 
veteran's low back disability and returned the claims file to 
the Board.  


FINDINGS OF FACT

The veteran's back disorder is principally manifested by 
mechanical low back pain which is not productive of 
significant impairment; the low back disorder is not 
productive of severe limitation of motion, severe 
intervertebral disc syndrome, or severe lumbosacral strain.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent 
for residuals of a low back injury with nondisplaced 
fracture, transverse process L1, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
and 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  A June 1994 rating decision established 
service connection for residuals of a low back injury with 
nondisplaced fracture, transverse process L1.  This action 
was based on service medical records reflecting that the 
veteran sustained a low back injury as a result of a jump in 
1992 and a February 1994 report of VA examination which 
included a diagnosis of low back pain.  A 10 percent 
schedular evaluation was assigned under Diagnostic Code 5285.  
The veteran was notified of this decision and did not file 
and appeal from it.

In April 1996 the veteran was scheduled for a routine review 
examination at the request of the RO.  The report of VA 
examination includes the examiner's note that the VA medical 
center records showed that the veteran had sought treatment 
on several occasions in the past for chronic low back pain.  
It is further noted that the veteran's complaint consisted of 
recurrent low back pain.  Physical examination of the 
lumbosacral spine revealed no fixed deformity, postural 
abnormality, paraspinal muscle spasm, or tenderness.  Range 
of motion testing demonstrated flexion to 95 degrees, 
backward extension to 35 degrees, lateral flexion right and 
left to 40 degrees, and rotation right and left to 35 
degrees.  The veteran's legs were neurologically intact.  The 
diagnoses included history of fracture transverse process L1.  
X-ray study revealed a normal lumbosacral spine.

Upon consideration of the foregoing, by an April 1996 rating 
decision, the RO confirmed and continued the 10 percent 
evaluation for the veteran's service-connected low back.

In a statement received in August 1996, the veteran disagreed 
with the rating assigned for his back disorder.

VA outpatient treatment records, dated from September 1994 to 
March 1996, reflect that the veteran sought treatment for 
recurrent low back pain.  X-ray testing in October 1994 
showed that the veteran had normal lumbosacral spine and 
sacroiliac joints.

In a rating dated in November 1997, the RO continued the 10 
percent rating for the veteran's back disorder under 
Diagnostic Code 5295.

In his December 1997 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran alleged that the residuals of his low 
back injury included an inability to "perform many normal 
movements."  

During his March 1999 hearing before the undersigned Member 
of the Board, the veteran testified that he experienced low 
back pain which limited his ability to bend and lift and 
disturbed his sleep.  He reported that he was employed as a 
correctional officer which did not involve manual labor.  The 
veteran stated that he had not been granted any special 
concessions due to his back or lost time from work during the 
previous year.  He stated that he was seeking an increased 
evaluation for the residuals of his back injury because of 
the cost of purchasing items, such as a back brace, which 
make him more comfortable, and because of his inability to 
secure higher paying employment, such as becoming a police 
officer, due to his back impairment.  The veteran testified 
that his back pain was not constant and did not become so 
severe that it was totally incapacitating.  He stated that 
his back pain increased in severity during changes in weather 
and required him to limit his activities.  However, he stated 
that he was still able to go to work and perform his duties 
during these times.  The veteran recalled that he wore a back 
brace once or twice per week during the night.

The veteran sought VA outpatient treatment for low back pain 
in April and August 1999.  In April 1999, he reported that he 
had exacerbated his healed back fracture as a result of 
lifting someone over his head while wrestling.  Examination 
of the spine revealed a mild degree of bony pain to palpation 
of the L3 - L5 posterior processes and a mild to moderate 
degree of muscle spasm bilaterally.  The examiner noted a 
significant area of a thin subdermal fluid centered about the 
L3 area.  There was no overlying skin abnormality, erythema, 
or other deviation from the normal.  Similarly, in August 
1999 the veteran sought treatment for a flare-up of back pain 
with no precipitating event.  It was noted that the pain 
seemed to be worse when the veteran attempted to lay down at 
night.  Examination of the spine revealed a mild degree of 
tenderness about the L2/L4 region in the paraspinal muscles.  
The veteran had very mildly impaired forward flexion, 
moderately impaired extension, and mildly impaired lateral 
side bending and rotational movement particularly to the 
right.  These movements elicited no distal neuropathic 
symptoms.

A December 1999 report of VA examination reflects that the 
veteran complained of recurrent intermittent low back pain.  
It was noted that the veteran worked 8 to 16 hour shifts and 
had not missed any time from work.  However, the veteran 
reported that he had been occasionally placed on light duty 
for his back.  The veteran reported that he exacerbated his 
back as a result of a vigorous exercise program.  He reported 
that he was only able to walk a half mile before his back 
tightened up and began to hurt.  He also stated that, while 
lifting weights, he was only able to perform one or two 
repetitions before his back started to hurt.  The veteran 
stated that his sleep was interrupted due to his back 
impairment.  Examination of the veteran's back showed good 
definition of his lumbar paraspinus muscles.  He had mild 
tenderness in the midline in the L3 region with pain 
radiating approximately 4 centimeters (cm) to the right.  
There was no significant pain in the left region at this 
level and he had no significant paraspinus muscle spasm.  On 
forward bending, the veteran was able to go comfortably 
forward to 60 degrees and, with significant pain, extend 
further to 95 degrees.  He extended his back to 30 degrees 
with pain on terminal extension and rotated 70 degrees to the 
left and right.  He had pain on the left with full rotation 
to the right.  The veteran was able to side bend to 30 
degrees in each direction with pain at the extreme of each of 
these motions.  Motor, sensory, and deep tendon reflex 
examination of both lower extremities was within normal 
limits.  He had 5/5 muscle strength in all muscle groups, and 
a negative straight raising sign bilaterally.  The examiner 
noted that he had reviewed the veteran's file extensively.  
The impression was mechanical low back pain.  The examiner 
commented that the veteran's "current functional status is 
relatively high with no limitation likely due to fatigue and 
tightening of his lumbar paraspinus musculature."

By a rating decision dated in April 2000, the RO increased 
the rating for the veteran's back disorder to 20 percent 
under Diagnostic Code 5299-5292, effective from January 1994.

Legal Criteria:  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Where residuals of a fracture of a vertebra do not result in 
spinal cord involvement and do not produce abnormal mobility 
requiring a neck brace (jury mast), disability is evaluated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body. 38 C.F.R. § 4.71a, Diagnostic Code 5285.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis:  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Therefore, the Board finds that the veteran's 
claim for an increased evaluation for his back disorder is 
well-grounded.  Because the claim is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Here, VA has accorded the 
veteran an examination in relation to this claim, obtained 
medical records pertaining to the treatment he has received 
for his back, and provided him with the opportunity to 
present testimony pertinent to his claim at a personal 
hearing.  There does not appear to be any pertinent evidence 
that is not of record or requested by the RO.  Thus, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

The Board notes that it was reported on the December 1999 VA 
examination that the veteran experienced pain on range of 
motion testing.  However, it was emphasized that the veteran 
only experienced pain on the extremes of motion testing.  As 
stated above, on forward bending, the veteran was able to go 
comfortably forward to 60 degrees and, with significant pain, 
extend further to 95 degrees.  He extended his back to 30 
degrees with pain on terminal extension and rotated 70 
degrees to the left and right.  He had pain on the left with 
full rotation to the right.  The veteran was able to side 
bend to 30 degrees in each direction with pain at the extreme 
of each of these motions.  Moreover, the examiner commented 
that the veteran's "current functional status is relatively 
high with no limitation likely due to fatigue and tightening 
of his lumbar paraspinus musculature."  Accordingly, even 
taking into consideration the veteran's complaints of pain at 
the extremes of range of motion testing, the Board finds that 
these results do not support a finding of severe limitation 
of motion.  Thus, the veteran is not entitled to a disability 
rating in excess of 20 percent under Diagnostic Code 5292.  
38 C.F.R. § 4.71a.

The Board acknowledges that the veteran testified at his 
March 1999 personal hearing that he experienced low back 
symptoms, with increases in severity during changes in the 
weather.  Nevertheless, the Board finds that the objective 
medical evidence does not show that the veteran has severe 
symptoms of intervertebral disc syndrome.  The report of 
examination dated in December 1999 reflects that the veteran 
denied any significant buttock or leg pain, any numbness, 
tingling, or weakness in his lower extremities.  Therefore, 
the Board finds that the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
20 percent under Diagnostic Code 5293.  Moreover, the 
impression upon X-ray examination has consistently been a 
normal lumbosacral spine.  Therefore an additional 10 percent 
is not warranted for demonstrable deformity of a vertebral 
body under Diagnostic Code 5285.

The medical evidence does not show that the veteran's back 
disorder is manifest by severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Accordingly, the veteran does not meet or nearly approximate 
the criteria necessary for a disability rating in excess of 
20 percent under Diagnostic Code 5295.  38 C.F.R. § 4.71a.

For the reasons stated above, the Board finds that the 
severity of the veteran's service-connected back disorder, 
including the veteran's reports of pain, are adequately 
reflected by the 20 percent schedular rating currently in 
effect, and that the veteran does not meet or nearly 
approximate the criteria necessary for a schedular rating in 
excess of 20 percent under any of the potentially applicable 
Diagnostic Codes.  Thus, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 20 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his back disorder is manifest by 
pain and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is any functional impairment attributable to the veteran's 
complaints of back pain which would warrant a schedular 
rating in excess of the 20 percent evaluation currently in 
effect.  Therefore, the factors to be considered pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide any basis 
for a rating in excess of 20 percent in the instant case.

The Board also concurs with the RO's determination that the 
veteran's back disorder does not warrant an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  As noted above, the 
veteran testified in March 1999 that he had not lost time 
from work and the December 1999 examination report reflect 
that he again stated that he had not missed any time from 
work.  Consequently, the Board concludes that the evidence 
does not support a finding of marked interference with 
employment due to the veteran's low back impairment so as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a schedular rating in excess of 20 percent for 
residuals of a low back injury with nondisplaced fracture, 
transverse process L1, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

